DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (5,772,888) in view of Alam (US 2005/0170519).
The claims are drawn to a method for removing a first surfactant or detergent from a solution comprising a protein, comprising adding a second surfactant or detergent to the solution to provide a concentration at least equal to the second surfactant or detergent’s critical micellar concentration; allowing a suspension of mixed micelles comprising the first and second surfactant or detergent to form; and separating the protein from the suspension of mixed micelles by a size-based separation method.
Liu et al teach a process for separating an analyte from a mixture using a two-phase micellar system.  The process may be used for removing viruses from proteins, as well as for concentrating viruses for vaccine manufacturing or gene therapy (abstract).  The micellization employed in the process typically occurs beyond the critical micellar concentration.  Triton X-114 is one surfactant that may be employed (col. 2, lines 1-20).  The analytes include bacteria, viruses, protein aggregates and dispersed proteins (col. 3, lines 19-58).  Liu et al specifically teach that separation and concentration of an analyte can be enhanced by the use of a mixture of surfactants.  By mixing different surfactants, a mixed-micellar system is generated.  By triggering an electrostatic attraction between a desired bioproduct, such as a protein, and the oppositely charged mixed micelles, the desired bioproduct can separate preferentially into the micelle-rich phase (col. 9).
Aqueous micellar systems as described by Liu et al may be used as a diagnostic method and assembled as a kit.  Alternate means for determining the concentration of the analyte may include measurement of isotopes, chemiluminescence, of biochemical techniques (col. 10, lines 49-67).
Liu et al does not expressly teach separation of the protein from the mixed micelles by a filtration method, and does not teach the specific surfactants or detergents recited in the instant claims.
Alam teaches a method of removing proteins from non-protein agents, including surfactants and detergents, wherein a detergent precipitation agent is used, followed by collection of the protein by centrifugation of filtration means.  The protein precipitate may be used for protein assay (0013, 0016,0031).
The instant claims are rendered obvious by the combined reference teachings.  A person having ordinary skill in the art would have been able to look to the Alam reference for a means of isolating a protein that has been removed from a surfactant or detergent composition as taught by Liu et al.  Such a person would be aware of the various filtration techniques available, including, inter alia, ultrafiltration and gel filtration.
While neither reference teaches the specific surfactant or detergent recited in the instant claims, both teach that anionic, cationic, zwitterionic, and sulfobutane compounds may be employed, said classes of compounds encompassing the compounds recited in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622